

Exhibit 10.1


SaviCorp
SaVi Media Group, Inc.
 
 
Nevada
91-1766174
   
(State of jurisdiction of incorporation or organization)
 (I.R.S. Employer Identification Number)

  
9852 West Katella Ave., #363, Anaheim California 92804
Telephone: (714) 740-0601




SVMI - CEO AGREEMENT
STRATEGIC ADVISORY BOARD AGREEMENT
____________ ____________ ____________ ____________
____________ ____________ __________


CORPORATION NAME:


SAVI MEDIA GROUP, INC., ET. AL SaviCorp (SVMI)
CONTRACTURAL AGREEMENT BETWEEN THE SVMI
CORPORATION AND THE ADVISOR / PARTNER:


The purpose of this document is to define the terms of a corporate agreement
that is hereby negotiated between SaVi Media Group (hereafter the Company) and
Greg Sweeney - CEO.


The undersigned hereby specify that they possess legal authority to negotiate in
good faith on behalf of SaVi Media Group, Inc., and Greg Sweeney - CEO.
respectively, and that all SVMI agreements dated prior to this latest agreement
are all null & void. Any Copy of this Agreement along with its respective
signatures shall so be deemed as an original. This agreement is a consultant
agreement and therefore all parties involved shall be deemed as independent
contractors and will pay his / her own taxes on a 1099.


The undersigned hereby specify that they are receiving confidential and
proprietary information that is necessary to facilitate these negotiations and
that they and/or their assignees and affiliates are prohibited from divulging
this information to any party prior to receiving approval from the other party.
Additionally, both parties acknowledge that they are bound by all applicable SEC
regulations regarding this proprietary information including prohibitions
against executing free market transactions based upon this confidential
information and shall acknowledge this agreement as a non-disclosure and
non-circumvent contract.


In the unlikely event that a party violates any terms of this agreement, the
undersigned hereby acknowledges that legal recourse may be pursued only by an
SVMI Board approved mandatory binding arbitration and thus waves all rights to
any outside local or international court of law or any outside judicial system
including its attorneys and/or any other appointees. Upon the demand of either
party, any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, or that arises out
of the relationship of the parties shall be resolved by mandatory binding
arbitration in either the state of Nevada or the State of California, but not
both.


Binding modifications of this agreement may be made in writing with signatures
from both parties ____ / ____
 
1

--------------------------------------------------------------------------------


 
SVMI - CEO AGREEMENT
 STRATEGIC ADVISORY BOARD AGREEMENT
 
1) Partnership agreement.  CEO / ADVISOR / PARTNER - 
 
Greg Sweeney will provide…
 
A- General Advisory Services. The SVMI Corporation has requested the profundity
of an Advisory / Partner Board. The Advisor has agreed to render advice on
issues of general corporate strategy, new business development, capital
recruitment, potential acquisitions or partnerships, and to advise the Company
and Board of Directors on ad hoc matters (the Services).


B- Hold the position of…
Chief Executive Officer / President:


 As CEO / President, you shall implement all the aspects of the organization's
policies, objectives, and initiatives. You shall be responsible for bringing
assistance to the short- term liquidity and capital requirements as well as
assisting the long-term profitability and growth of the company. You shall be a
model to the general populace and demonstrate leadership expertise in the
variety of the position’s concepts, practices, procedures, and marketing
ventures. You shall rely on your extensive experience, judgment, and exemplary
motivational skills to plan and accomplish corporate goals. A wide degree of
creativity and latitude is expected along with the ability to perform a variety
of tasks and to lead and direct the work of others. As an Officer of the Company
you shall Report to the Corporate Board of Directors.
 
Job description duties; 
 

 
1.
Identify, develop and direct the implementation of business strategy and capital
recruitment

 
2.
Plan and direct the organization’s activities to achieve stated/agreed targets
and standards for financial and trading performance, quality, culture,
legislative adherence, venture capital, and equity funding.

 
3.
Provide strategic thought leadership and support for the marketing and sales
division of the corporation and assist in opening new markets as an integral
part of the corporate executive team

 
4.
Direct functions and performance via the executive and sales teams and
initiating and maintaining activities to finance the corporation

 
2

--------------------------------------------------------------------------------


 

 
5.
Maintain and develop organizational culture, values and reputation in its
markets and with all staff, customers, suppliers, partners and
regulatory/official bodies 

 
6.
Report to shareholders/parent board on organizational plans and performance

 
7.
Execute the responsibilities of a company officer according to lawful and
ethical standards

 
8.
If necessary act as the organization’s representative in its dealings with the
outside world

 
9.
Crusade the ideals of the company and supply vision and imagination at the
highest level

 
10.
 Develop strategies and implementation plans to launch new products, establish
multiple leads generators, consistently acquire new vendor outlets, assist in
opening new markets, and if necessary launch campaigns for designated capital
recruitment and strategic financing. 

 


 
X_/s/ MARIO PROCOPIO_Date 8-30-2006
 SAVI - AUTHORIZED PERSONNEL
 


 
X_/s/ GREG SWEENEY Date 8-30-2006
 ADVISOR / PARTNER - Greg Sweeney


3

--------------------------------------------------------------------------------


 
SVMI - CEO AGREEMENT
STRATEGIC ADVISORY BOARD AGREEMENT


SAVICORP: Savi Media Group will provide…


A- A CEO / President Position and a directors seat on the SVMI - Advisory Board
along with 5,000,000 (Five-Million) shares of Common 144 -Restricted, SVMI -
Company Stock issued to the Advisor / Partner due after the position is
accepted. Also the privilege to request from the Board (once every quarter) a
right to purchase shares of Common 144 -Restricted, SVMI - Company Stock at a
20% discount of the asking price. (Price is to be averaged over the previous 5
ledger days of operation and the board of directors will determine the aggregate
maximum amounts to be available for each quarterly period.)


B- A $10,000.00 Dollars per month salary / consultant fee given along with the
privilege of Board approved annual incremental increases for the CEO / President
Position. This arrangement shall remain in effect as long as SVMI is a
capitalized corporation and along with a full submission to the By - Laws and
Articles of Savi Media Group, Inc. A Golden Parachute will be administered if
the company fails or is sold. (This Monthly pay out is presumed to begin
September 1st - 2006 but may be delayed no more than 90 days thereafter, if the
company infrastructure is not adequately set in place or if there is deficient
capital.) 


C- The CEO / Consultant shall receive the opportunity to distribute company
stock and as such the Company and Consultant agree that the Consultant shall
receive from the Company a fee of Seven and a Half percent (7.5%) of the money
received for shares of Company's restricted stock sold to qualified and
accredited investors only. These accredited investors must have at least a
(One-million dollar individual net-worth or a joint NET-WORTH with that person’s
spouse. All investment capital shall be earmarked for SAVI Media Group Inc., and
its related expenditures, and also for debt retirement. As the purchaser of
these particular shares there is a consultant who in this agreement and in
conjunction with these shares is Greg Sweeney, who shall receive from the
Company a fee of Seven and a half percent (7.5%) of the money received for the
direct sale of these shares of the Company's restricted stock. An additional
(5%) can be given if a team or partnership is utilized of which the partnership
may split the commission with the original consultant of which shall be the
maximum of (12.5%) paid out commissions to the consultant and his team. This
agreement is for obtaining no less than $100,000 of stock sold at the
board-approved price. The Consultant is deemed an independent contractor and
will on a 1099 or however the company deems suitable shall pay his own taxes.
The Consultant knows that the Company Shares are offered and exchanged pursuant
to exemptions from registration and the Securities Act of 1933, and state
securities law based, in part, on these warranties and representatives, and
therefore the Company Shares to be exchanged hereby shall not be offered to
any undersigned Investor by way of general solicitation or general advertising
and at no time to be presented with or solicited by means of any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or by any other venue not in compliance with S.E.C.
and N.A.S.D. rules and regulations.


4

--------------------------------------------------------------------------------




D- The CEO / Consultant shall receive the opportunity for Commissions on Sales,
Team Override Commissions, Corporate Bonuses, and Profit Sharing:
Savi Media Group agrees to pay the CEO / Consultant a commission on all direct
sales initiated by the consultant in the amount of 2.50 % and a 1.50% commission
based on replenishment orders from all direct sales initiated by the consultant.
The CEO / Consultant will also obtain a team override commission of 1.10% on all
the Sales Teams initial sales of the SVMI approved Trading Partners in the
approved market channels within all territories: In addition the CEO will
participate in Corporate Bonuses and profit Sharing as determined by the Board
of Directors. Take note that the commission on direct sales will equal the net
invoice price times the commission percentage set forth below:



 
o
“Net invoice price,” as used in this agreement, means the gross amount of
invoices rendered to the trading partners, less invoice deductions (terms,
opening order allowance, guaranteed rebate, etc). Final definition of invoice
deductions will be specific to each trading partner and will be outlined in the
sales and marketing plan as produced by the Consultant and agreed to by Savi
Media Group.




 
o
COMMISSION SCHEDULE:

 
 

  o New Account Opening Order: 2.50%     Replenishment Orders: 1.50%     Team
Override commissions: 1.10%

    Corporate Bonuses:
(Determined by the Board of Directors Quarterly = 0-1.0%)
    Profit Sharing: (Determined by the Board of Directors Quarterly = 0-1.0%)

 
(This arrangement shall remain in effect as long as SVMI is a capitalized
corporation)



 
o
Opening Orders = 2.50%

 

 
o
1.5% payable within 15 days of receipt of PO 

 

 
o
1.0% payable by the 15th day of the month following the month during which an
invoice is billed and than paid. (Same schedule as Replenishment Orders)

     

 
o
Ongoing Replenishment Orders = 1.50%
1.5% payable by the 15th day of the month, following the month during which an
invoice is billed and paid.

 
EXAMPLES:
 
Opening Orders by Various Trading Partners (accounts) within the territory are
placed in early July totaling $12,500,000. The orders are posted for Ship Dates
in September.
 
Net Invoice Value of the orders is $10,000,000, due to terms and opening order
allowances for several of the accounts. Therefore, commission accrues on
$10,000,000 in sales.
 

< Opening Orders: 2.50% > $12,500,000 Net Invoices: (less deducts) $10,000,000
1.5% payable July:
($150,000)
1.0% payable Oct 15th:
($100,000)

 
5

--------------------------------------------------------------------------------


 
In October, current Trading Partners place Replenishment orders of $12,500,000
for standard ship (5 day lead). Net Invoice Value is $10,000,000 due to terms of
payment:

< Replenishment Orders: 1.50% >
$12,500,000
Net Invoice (less deducts)
$10,000,000
 
 
1.5% payable Nov 15th:
($150,000)



ADDITIONAL EXAMPLES:


Team Override commissions: 1.10%


All generated Corporate Annual Sales = (Net) $100 Million Dollars
Team override commission from the corporation given to the CEO = $1,100,000.oo


Corporate Bonuses: 1.00% Annual - (Determined by the Board of Directors
Quarterly = 0-1.0%)


All generated Corporate Annual Sales = (Net) $100 Million Dollars
Corporate Bonus from the corporation given to the CEO = $1,000,000.oo


Profit Sharing: 1.00% Annual - (Determined by the Board of Directors Quarterly =
0-1.0%)


All generated Corporate Annual Sales = (Net) $100 Million Dollars
Profit Sharing from the corporation given to the CEO = $1,000,000.oo
______________________________________
-----------------------------------------------------------------------
 
6

--------------------------------------------------------------------------------


 
SVMI - CEO AGREEMENT
 STRATEGIC ADVISORY BOARD AGREEMENT


INDEMNIFICATION and EXECUTIVE PRIVILEGE


Contingencies:
Both the undersigned Consultant or Employee and the Savi-Companies agree that
the BY - LAWS and ARTICLES of (SVMI) Savi Media Group, Inc shall in every
written or verbal agreement take precedence over all past, present, and future
agreements, contracts, relationships, additional or any implied agreements,
contracts, and any type of relationshp and shall be adhered to in all
circumstances for the duration of all direct and indirect relationships with
Savi Media Group and it’s Officers, Directos, Constituents, and Shareholders.
Both the undersigned Consultant or Employee and the Savi-Companies shall
indemnify and hold each other harmless from all costs and expenses, including
reasonable attorney's fees, incurred by the Consultant or Company as a result of
a breach or any omission hereof by the undersigned Company or Consultant or
Employee. The undersigned parties hereto hereby agree to indemnify and hold
harmless each other the undersigned party, both the Consultant and the Company -
SaVi Media Group, Inc., the Attorneys and Auditors, including their owners,
partners, employees and consultants, from and against any and all losses,
claims, damages, obligations, assessments, penalties, judgments, awards,
omissions, and any and all other liabilities (collectively, "Liabilities").
Further, all of the representations and warranties of the undersigned Consultant
or Company contained herein and all information furnished by the undersigned
Company to the Consultant and vice versa are true, correct and complete in all
respects, and both the undersigned Consultant or Employee agrees to notify SVMI
immediately of any change in stock position, or any representation, warranty or
other information set forth herein.
In addendum, the Consultant or employee will additionally agree to abide by all
U.S. Federal and State laws, will sign and abide by a Confidentiality Agreement,
and will conduct him / her self in every way that is legal, ethical, and moral
or Savi Media Group may hold the consultant / employee liable and require
restitution from any damages due to intentionally breaking the law and / or
deliberately harming and / or breaking agreements with Savi Media Group of which
shall include reasonable legal fees if incurred. The Consultant or employee
shall also be deemed an independent contractor and will not hold Savi Media
Group liable for any Insurance benefits, workman’s comp claims, any type
medical, etc. The Consultant / Advisor or Employee shall bear their
out-of-pocket costs and expenses incident to performing the Consulting Services,
with a right of reimbursement from the Company if such expenses are pre-approved
by the Company and if SaviCorp is adequately capitalized. THE ADVISOR / PARTNER
IS RESPONSIBLE TO CONSULT HIS OWN FINANCIAL, TAX, AND LEGAL ADVISORS, SEPARATE
FROM SVMI, AND IN ACCORDANCE WILL PAY ALL TAXES INCURRED BY CONSULTANT FEES,
SALARIES, PAY OUTS OF ANY KIND, THE GRATIS AND/OR DISTRIBUTION OF 144 OR ANY
-TYPE SHARES OF STOCK AND SHALL BE DONE PROMPTLY WHEN TAXES BECOME DUE AND
PAYABLE. Tax liabilities shall be…
 
7

--------------------------------------------------------------------------------


 
implemented on a 1099 and paid out thereto or however the company deems suitable
to pay his / her own taxes or they may donate the proceeds to any charitable
organization or foundation or they may rescind this compensation and have the
company directly donate the proceeds to any charitable organization and / or
foundation. Concerning severability, every provision of this Agreement is
intended to be severable. If any term or provision hereof is deemed unlawful or
invalid for any reason whatsoever, such unlawfulness or invalidity shall not
affect the validity of this Agreement. SAVI MEDIA GROUP, & ALL ITS
REPRESENTATIVES WILL NOT BE LIABLE FOR ANY UNAUTHORIZED EXPENSES OR TAXES
INCURRED BY THE CONSULTANT. SAVI MEDIA GROUP, & ALL ITS REPRESENTATIVES WILL NOT
BE LIABLE FOR ANY ERROR IN JUDGMENT, OR ANY ACT TAKEN OR OMITTED IN GOOD FAITH,
ANY MISTAKE OF THE LAW, OR ANY MISTAKE OF FACT. ____ / ____


------------------------------------------------------
------------------------------------------------------


 Confidentiality Agreement Accepted: Confidential Information.    As used in
this Agreement, Confidential Information means all nonpublic information
disclosed by or relating to the Corporation that is designated as confidential
or that, given the nature of the information or the circumstances surrounding
its disclosure, reasonably should be considered as confidential. Confidential
Information includes, (1) all nonpublic information relating to the
Corporation’s technology, customers, business plans, promotional and marketing
activities, finances and other business affairs, and (2) all third-party
information that the Corporation is obligated to keep confidential. Confidential
Information may be contained in tangible materials, such as drawings, data,
specifications, reports and computer programs, or may be in the nature of
unwritten knowledge gathered from SVMI-Corporate Board or Staff Meetings.
 
 Non-Circumvention Accepted: While neither party shall be obliged by this
Agreement to consummate a business transaction with the other Party, the
confidant further warrants, covenants, and agrees as follows: a. Not to
circumvent or attempt to circumvent or permit another, directly or indirectly,
to circumvent the proprietary rights of the Company in any way; b. Not to claim,
assign, transfer, or interfere with any rights, title, or interest to or in any
Proprietary Information disclosed by the Company under this Agreement. Nothing
in this Agreement shall be construed as granting any license, patent, copyright,
or trademark rights; and c. Not to use the Proprietary Information disclosed by
the Company for anything except the Intended Purpose, nor to use such
Proprietary Information for independent development, nor to use it directly or
indirectly with any third party or parties, all of which non-circumvention
obligations shall permanently survive this Agreement.
 
BOTH THE CORPORATION AND THE CONSULTANT HEREBY ACKNOWLEDGE THAT THE PROCESS BY
WHICH THE ADVISOR / PARTNER PRODUCES SAID STRATEGIC MARKET PLANS AND / OR METIER
ADVICE INCLUDES PERMISSION TO SAVI MEDIA GROUP (SVMI) TO MAKE PUBLIC THAT THE
ADVISOR / PARTNER DID JOIN THE SVMI TEAM AND ADVISORY BOARD AND WITH THE OFFICE
HELD ALONG WITH ALL THE ACTIVITES HEREIN LISTED AS PUBLIC KNOWLEDGE.

 
 
X_/s/ MARIO PROCOPIO_Date 8-30-2006
 SAVI - AUTHORIZED PERSONNEL
 


 
X_/s/ GREG SWEENEY Date 8-30-2006
 ADVISOR / PARTNER - Greg Sweeney


8

--------------------------------------------------------------------------------




SVMI - CEO AGREEMENT 
STRATEGIC ADVISORY BOARD AGREEMENT


Miscellaneous. This Agreement constitutes the entire agreement between the
parties concerning this Agreement and any subject matter herein, and may not be
amended, modified, or waived except in writing signed by the parties. This
Agreement shall inure only to the benefit of the parties hereto and their
successors and permitted assigns, and may not be assigned by either party
without the other party’s prior written consent. Should any clause or portion of
this Agreement be deemed invalid, void, or otherwise unenforceable, the
remainder of this Agreement shall remain in full force and effect as written.
The length of this Agreement will continue as an ongoing agreement with a
minimum period of six (6) months commencing on the date of final signatures of
authorization for this agreement by the Parties. Following the six (6) month
guarantee period as defined in the length of agreement, either party may
dissolve this agreement with a 60 day written notice. In the event of a
dissolved agreement, the effective termination date shall be defined as 60 days
after the terminated party receives written notice and all subsequent residual
income, commissions, salaries, financial liabilities, or varied debts of any
kind owed to the consultant / employee will be eradicated and terminated. This
Agreement may be signed in multiple counterparts, each of which taken together
shall constitute one and the same instrument. Facsimile signatures shall have
the effect of delivered originals. This written agreement shall note the express
acceptance of all its parts from both parties and shall constitute a valid and
binding Agreement between SaVi and Greg Sweeney as of the date below.


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and faxed to SVMI Corporate Office @ Fax # 714-740-0300,
 
Executed on the 28thDay of August, 2006.


 
SAVI MEDIA GROUP, INC., ET AL


 
X_/s/ MARIO PROCOPIO_Date 8-30-2006
 SAVI - AUTHORIZED PERSONNEL
 


 
X_/s/ GREG SWEENEY Date 8-30-2006
 ADVISOR / PARTNER - Greg Sweeney


9

--------------------------------------------------------------------------------

